Case 1:20-cv-00981-LMB-MSN Document 1 Filed 08/21/20 Page 1 of 4 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)


 A.H., a minor by his Parent and                 )
 Next Friend, P.H.,                              )
                                                 )
 Plaintiff,                                      )
                                                 )
 v.                                              )         Case No.
                                                 )
 ARLINGTON SCHOOL BOARD,                         )
                                                 )
 Defendant.                                      )


                          DEFENDANT’S NOTICE OF REMOVAL

        Arlington County School Board, by counsel, and, pursuant to 28 U.S.C. §§ 1331,

1441(a), and 1446, removes to this Court the state action filed by Plaintiff A.H. and described in

paragraph 1 below.

        1.     The removed action was commenced in the Circuit Court for the County of

Arlington, Virginia, on July 24, 2020, with the filing of a Complaint in an action styled A.H., a

minor by his Parent and Next Friend, P.H. v. Arlington School Board, Case No. CL20002689-

00.

        2.     On July 30, 2020, counsel for Plaintiff mailed to counsel for Defendant a

Complaint, a Motion to Seal Administrative Record and Proceed Anonymously, and a Waiver of

Service of Process form. Defendant executed such Waiver of Service of Process on August 5,

2020.

        3.     Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint, the Motion to Seal

Administrative Record and Proceed Anonymously, and the executed Waiver of Service of




                                                 1
 Case 1:20-cv-00981-LMB-MSN Document 1 Filed 08/21/20 Page 2 of 4 PageID# 2



Process are attached hereto as Exhibit A. No other process, pleadings, or orders have been served

upon the School Board in this action.

        4.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed within thirty (30)

days after Defendant’s receipt of the initial pleadings.

        5.      Venue of the removed action is proper under 28 U.S.C. § 1441(a) because this

Court is the United States District Court for the district and division corresponding to the place

where the state court action is pending.

        6.      Removal is proper under 28 U.S.C. § 1441(a) because this Court has original

jurisdiction under 28 U.S.C. § 1331 as this action arises under the laws of the United States.

        7.      Specifically, Plaintiff’s claims arise from her action for review of the

administrative hearing officer decision pursuant to the Individuals with Disabilities Education

Act (“IDEA”), 20 U.S.C. § 1400, et seq., and from her allegations that Defendant denied her a

free appropriate public education (“FAPE”) in violation of the IDEA. (See Compl. Counts 1 and

2).

        8.      Defendant will promptly give written notice of the filing of this Notice of

Removal to Plaintiff and will promptly file a copy of this Notice with the Clerk of the Arlington

County Circuit Court.

        WHEREFORE, Defendant Arlington County School Board hereby requests that this

action be removed from the Circuit Court for the County of Arlington, Virginia, to the United

States District Court for the Eastern District of Virginia, Alexandria Division, pursuant to 28

U.S.C. §§ 1331, 1441(a), and 1446 and this Notice of Removal, and that this Court assume

jurisdiction over this action.




                                                  2
Case 1:20-cv-00981-LMB-MSN Document 1 Filed 08/21/20 Page 3 of 4 PageID# 3



                                         Respectfully submitted,

                                         ARLINGTON COUNTY SCHOOL BOARD
                                         By Counsel

Date: August 21, 2020

BLANKINGSHIP & KEITH, P. C.
4020 University Drive, Suite 300
Fairfax, Virginia 22030
(703) 691-1235 (telephone)
(703) 691-3913 (facsimile)



By:      /s/ Aneta Nikolic         _____
       John F. Cafferky, VSB No. 26179
       jcafferky@bklawva.com
       Aneta Nikolic, VSB No. 92432
       anikolic@bklawva.com
       Counsel for Defendant Arlington County
       School Board




                                           3
Case 1:20-cv-00981-LMB-MSN Document 1 Filed 08/21/20 Page 4 of 4 PageID# 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of August 2020, a true copy of the foregoing was

sent via e-mail and mailed, first class, postage prepaid to:

                               Harold G. Belkowitz, Esquire
                               Belkowitz Law, PLLC
                               10427 North Street, Suite 200
                               Fairfax, Virginia 22030
                               hbelkowitz@belkowitzlaw.com
                               Counsel for Plaintiff A.H.



                                                        /s/ Aneta Nikolic__________
                                                      Aneta Nikolic, VSB No. 92432
                                                      anikolic@bklawva.com
                                                      Blankingship & Keith, P.C.
                                                      4020 University Drive, Suite 300
                                                      Fairfax, Virginia 22030
                                                      Telephone: 703-691-1235
                                                      Facsimile: 703-691-3913
                                                      Counsel for Defendant




                                                 4
